United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-2939
                     ___________________________

                             Michael D. Chaffee

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                          Submitted: June 17, 2014
                            Filed: July 11, 2014
                               [Unpublished]
                               ____________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Michael D. Chaffee appeals the district court’s1 order affirming the denial, in
part, of supplemental security income and disability insurance benefits. After a May
2010 hearing, an administrative law judge (ALJ) found that Chaffee’s severe
impairments–chronic obstructive pulmonary disease (COPD), asthma, hypertension,
and a history of inguinal hernia repair–did not alone or combined meet or medically
equal a listing; his residual functional capacity (RFC) for less than a full range of
sedentary work precluded his past relevant work; based on a vocational expert’s
testimony, as of Chaffee’s alleged onset date of January 2007, he could perform
certain unskilled sedentary jobs available in substantial numbers; but once Chaffee
reached age 50 on April 1, 2010, when his age category changed to an individual
closely approaching advanced age, see 20 C.F.R. §§ 404.1563, 416.963, his COPD
became disabling under the Medical-Vocational Guidelines. The Appeals Council
denied review of the determination that Chaffee was not disabled from the alleged
onset date until April 1, 2010; and the district court affirmed. Upon de novo review,
we find that the ALJ’s decision was supported by substantial evidence on the record
as a whole. See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013).

      Specifically, we find that substantial evidence supports the ALJ’s RFC
determination. See Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (medical
records, physician observations, and claimant’s subjective statements about his
capabilities are considerations in RFC determination, which must be supported by
some medical evidence).2 We also conclude that the ALJ properly discounted the

      1
        The Honorable Erin Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
      2
       An ALJ must evaluate a claimant’s credibility before determining RFC, see
Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007), but Chaffee does not challenge
the ALJ’s reasons for finding that his subjective complaints were not entirely
credible, see Hacker v. Barnhart, 459 F.3d 934, 937 n.2 (8th Cir. 2006) (where party
does not raise or address issue in his brief, issue is deemed abandoned)

                                         -2-
2010 letter from treating physician Richard Burnett, because Dr. Burnett did not
explain why or when Chaffee was unable to work, see McDade v. Astrue, 720 F.3d
994, 999-1000 (8th Cir. 2013) (treating physician’s opinion does not deserve
controlling when it merely consists of conclusory statement), and a determination that
a claimant is disabled is a judgment reserved for the Commissioner, see id. Finally,
we find no merit to the remaining arguments that Chaffee raises, or appears to raise,
on appeal. The judgment of the district court is affirmed.
                        ______________________________




                                         -3-